Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., [8–9 December 1793]
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Th: J. to mr Randolph
[8–9 Dec. 1793]

I forgot in the inclosed to mention that my Model of the threshing machine is at length sent by the Ellice Capt. Weymouth bound from New York to Richmond, addressed to Colo. Gamble. I have written to him to hold it subject to your order. Knowing nothing of the size or construction of the model, I am not able to say whether it may not be too small or too delicate to trust by a waggon, or how else it should come. I have therefore thought it best to give you the trouble of deciding that, as in some of your trips to Richmond you may perhaps have a view of the bulk, and of the structure also if it can be done easily. Your’s affectionately

Th: J.

